Citation Nr: 0932809	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-24 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease L3-L5 with 
moderate canal stenosis.

Entitlement to a rating in excess of 20  percent for 
degenerative disc disease of the cervical spine with chronic 
cervical dorsal strain/sprain.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to April 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision 
of the Los Angeles Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The most recent VA examination received by the Veteran in 
conjunction with his claims for increased ratings for lumbar 
and cervical spine disability took place in August 2005, more 
than four years ago.  In August 2009 argument the Veteran's 
representative indicated that the Veteran's claimed 
disabilities had increased in severity since this 
examination.  Accordingly, given this contention and the long 
passage of time since the August 2005 examination, the Board 
finds that a more contemporaneous VA examination is necessary 
prior to final adjudication of these claims.  On Remand the 
RO should also update the record with any more recent records 
of treatment or evaluation for low back and cervical spine 
disability and provide the Veteran with appropriate Veterans 
Claims Assistance Act (VCAA) notice in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VCAA 
notice letter that complies with the 
recent Court decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for his low 
back and cervical spine disabilities since 
February 2005 and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified.

3.  The RO should arrange for a VA 
examination by an appropriate medical 
professional to determine the current 
severity of the Veteran's lumbar and 
cervical spine disabilities.  The 
Veteran's claims folder should be made 
available for review by the examiner in 
conjunction with the examination.  Any 
indicated tests (including range of motion 
studies) should be performed.  The 
examiner should specifically note whether 
the veteran has any functional loss due to 
pain, weakness, fatigue and/or 
incoordination.  The examiner should also 
comment on the extent of any neurological 
impairment associated with either the low 
back or cervical spine disability.  In 
addition, the examiner should comment on 
the extent on any incapacitating episodes 
(requiring bedrest prescribed by a 
physician) associated with either the low 
back or cervical spine disability.  

4.  The RO should then readjudicate the 
claims.  If they remain denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

